DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 9, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morooka (US 2010/0101648 A1) in view of Suzuki (JP2010-138290, Machine Translation) in view of Mizutani (US 2012/0270018 A1).
Regarding claims 8, 13, and 15, Morooka discloses an organic solar cell module comprising cells, the cells including (see Fig. 6, adjacent cells shown 2 [0079]): 
a first electrode substrate (6 and 7); 
a second electrode substrate (9 and 10); 
a light blocking member (8 and 12); 
and a sealant (5), 
wherein the first electrode substrate and the second electrode substrate are disposed to face each other (see Fig. 6), 
the first electrode substrate (6) has two surfaces (top and bottom surfaces), a first surface (bottom surface) and a second surface (top surface), 
the first surface (bottom surface) of the first electrode substrate faces the second electrode substrate, 

the light blocking member (8 and 12) is disposed on the first surface of the first electrode substrate and includes a current collecting wire (8 a stripe-shaped current collection electrode layer is a wire, a wire is metal in the form of a thread) provided on the first surface of the first electrode (7)
and a conductive connection material (12) conductively connecting the adjacent cells with each other, the sealant (5) is positioned at least at a light blocking part on a side opposite to the light incident surface side (on first surface of the first electrode substrate), of the light blocking member the conductive connection material, wherein the sealant is a cured product of a photocurable sealant composition (UV cured sealant and/or epoxy sealant [0035] [0079]). 
However, Morooka does not disclose that the details of the photocurable resin.
Suzuki discloses photocurable elastomer composition used as a sealant including a liquid rubber which is a liquid saturated elastomer (Abstract [0044]) and a methoacryloyl group compound (monofunctional (meth) acrylate [0034]) and a photopolymerizable initiator ([0054] [0056]) and phthalocyanine dye or an organic dye or bis (2,4,6-trimethylbenzoyl) -phenylphosphine oxide [0056] in a combination of two or more). 
It would have been obvious to one of ordinary skill in the art at the time of the filing to replace the photocurable sealant resin of Morooka with the photocurable resin sealant including a one or more photopolymerizable initiators wherein more than one initiator is used and one of the initiators includes bis (2,4,6-trimethylbenzoyl)-
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Please note that bis (2,4,6-trimethylbenzoyl)-phenylphosphine oxide is the same as instantly disclosed as having a high absorption coefficient having a main absorption wavelength exceeding 300 nm see para ([0139] US 2019/0270919 A1). Note that the absorption wavelength spectrum of any of the two photopolymerizable initiators will differ from one another.
However, modified Morooka does not disclose the aromatic sensitizer as instantly disclosed in the invention. Morooka discloses that the photopolymerization can occur with wavelengths of light above 400 nm ([0057]).
Mizutani discloses that a sensitizer can be added to a photocurable sealant composition that includes acrylates ([0047][0048]) and that adding in an aromatic sensitizer such as 9,10-diethoxyanthracene or 9,10-dipropoxyanthracene helps promote curability at wavelengths above 400 nm ([0053]-[0054]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the photocurable resin of modified Morooka by using the aromatic sensitizer as disclosed by Mizutani because Morooka does discloses that photopolymerization can occur above 400 nm and Mizutani discloses that the sensitizer aids in the curing process.
Regarding claim 9, modified Morooka discloses all of the claim limitations as set forth above.
In addition, Morooka discloses that the first electrode substrate (6 and 7) is a transparent substrate that can be formed of glass ([0021] [0022]) and the first electrode is formed of ITO. As evidenced by Glownia (US 6,665,039 B1) ITO coated glass filters out 50% or more of wavelengths 300 nm or lower (see Figs. 5A and 5B).
Regarding claim 12, modified Morooka discloses all of the claim limitations as set forth above.
In addition, Suzuki discloses that the liquid rubber is polyisobutylene ([0046]) which has an SP value of 7.8 cal/cm3 (see publication of instant invention PGPub US 2019/0270919 A1 para [0085]).
Regarding claim 14, modified Morooka discloses all of the claim limitations as set forth above.
In addition, Suzuki discloses that the composition contains for part (B) 70-180 pts by mass  per 100 pts by mass of a liquid saturated elastomer based on of part (A) ([0053]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claims 16 and 17, modified Morooka discloses all of the claim limitations as set forth above.

Regarding claim 18, modified Morooka discloses all of the claim limitations as set forth above.
	However, modified Morooka does not disclose the amount of aromatic sensitization aid is 0.01 to 10 parts by mass of (C) the aromatic sensitization aid capable of absorbing light having a wavelength of 300 nm or higher per 100 parts by mass in total of (A) the liquid rubber and (B) the (meth)acryloyl group-containing compound.
	Mizutani discloses that 0.5 to 3% mass of aromatic sensitization aid and further discloses that in excess of 3% there is no additional advantageous effect and below 0.5 % the curing method is not hastened ([0055]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of aromatic sensitizer in the photocurable sealant in  modified Morooka so that it is within the range claimed as disclosed by Mizutani because one would want to optimize the amount of time for curing and also reduce material costs.
Response to Arguments
Applicant’s arguments with respect to claim(s) 8, 9, 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726